Title: From Thomas Jefferson to Caesar Augustus Rodney, 23 October 1805
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                  
                     Dear Sir
                     
                     Washington Oct. 23. 05
                  
                  I return you the inclosed with thanks for the communication. we had before heard of the aggression & that the captors & captured were retaken by our military & the former safely lodged in jail for trial.
                  How deeply to be regretted, my dear Sir, is the bitter schism which has lately split the friends of republicanism into two adverse sections in Pensylvania! it holds up a melancholy prospect to the friends of liberty when they see two descriptions of sincere votaries to republican government let their passions get so far the mastery of their reason & patriotism, as that the one should drive, & the other hand into power the monarchical enemies of both, rather than use a little indulgence towards the opinions of each other. is all reconciliation impossible? have personal hatreds obtained such dominion over the breasts of both as to render every other sacrifice preferable? every patriot on both sides who feels this should retire and suffer their more temperate brethren to come forward and endeavor a reconciliation. that all our constitutions are perfect no man will say. when time shall have been given by reason & discussion to convince the majority of this, that majority will carry an amendment into effect quietly. but they will not be forced. he who would do to his country the most good he can, must go quietly with the prejudices of the majority till he can lead them into reason.    Accept affectionate salutations. I cannot put pen to paper to a member of either party without scolding.
                  
                     Th: Jefferson
                     
                  
               